DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14th 2022 has been entered. 
Response to Amendment
3.          The Amendment filed on May 25th 2022 has been entered. Currently Claims 1, 8 and 15 have been amended and Claims 1, 3 – 20 are pending in the application, with claim 2  cancelled from consideration.

Response to Arguments
35 U.S.C. §103
4.	Applicant's arguments, see Remarks pp. 9 -11, filed May 25th 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered but they are persuasive.
Applicant argues that the cited art do not teach claim 1 as amended wherein “the at least one service request being from a human user in natural language and requesting a modification to at least one computer system,” “the modification to the at least one computer system identified in the at least one service request.” Thus corresponding independent claims 8 and 15 are also not taught by the cited art together with their respective dependent claims. 
Examiner respectfully agrees
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Kaufman et al., (United States Patent Number 9573807) hereinafter Kaufman.

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 – 4, 6 – 11, 13 – 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent J. Kowalski (United States Patent Publication Number 20110295788) hereinafter Kowalski, in view of Carrier et al., (United States Patent Number 9823950) hereinafter Carrier, in  view of Savenkov et al., (United States Patent Publication Number 20200192727) hereinafter Savenkov and in further view of Kaufman et al., (United States Patent Number 9573807) hereinafter Kaufman.
Regarding claim 1 Kowalski teaches a computer-implemented method (method [0029]) for natural language automation (automatically “connect the dots” between disparate pieces of information [0029]) to implement (implementations [0028]) service requests, (natural language query [0031]) such as “service request” the computer-implemented method (method [0029]) comprising: receiving, (Fig. 2, (210) receive [0031]) by a computer system, (computer system [0038]) at least one service request (natural language query [0031]) such as “service request”, see example in [0038] [0050]
related to at least one configuration item; (configuration items: software application, name = ‘Help Desk’; [0052]computer system, type = ‘Server’; name = ‘xyz’ [054]) determining, (determine [0038]) by the computer system, (computer system [0038]) an intent (intent [0037]) of the at least one service request (natural language query [0031]) such as “service request” see example in [0038] [0050] by accessing (interaction with) [0037] a knowledge base, (Language Elements Dictionary 730 [0037]) such as “knowledge base” the knowledge base  (Language Elements Dictionary 730 [0037]) such as “knowledge base” being configured (using [0039]) such as “configured”   for dynamic discovery (find precise information [0028]) such as “dynamic discovery” of dependencies (relationships [0038]) such as “dependencies” comprise “is_part_of” and “has_a” [0038] “depends_on”; “hosted_on” [0050] ; “has_impact_on [0063]; “is_in” [0075] related to configuration items, (source configuration item: computer system, type = ‘Server’ [0040]); target configuration item: computer system, CPU=’Xeon’ [0042])  the at least one configuration item being among the configuration items, (configuration items: software application, name = ‘Help Desk’; [0052]computer system, type = ‘Server’; name = ‘xyz’ [0054])  the configuration items (configuration items: software application, name = ‘Help Desk’; [0052]computer system, type = ‘Server’; name = ‘xyz’ [0054])  being associated with concepts; (concepts [0019]) see Figs. 8A-8D 
	Kowalski does not fully disclose the at least one service request being from a human user in natural language and requesting a modification to at least one computer system; accessing, by the computer system, an intent application programming interface (API) database comprising a specification, the specification describing parameters of APIs and associations that the APIs have with the concepts of the knowledge base; determining, by the computer system, associated parameters in the intent API database corresponding to at least one of the concepts of the knowledge base having been transformed from the CMDB such that the associated parameters in the intent API database are associated with the intent of the at least one service request  at least one service request.
	Carrier teaches accessing, (access Col. 5 ln 32) by the computer system, (computer system Col. 14 ln 19 – 20) an intent application programming interface (API) database (Fig. 1, (22) API Registry Col. 4 ln 21) such as “intent application programming (API) database” comprising (contains Col. 4 ln 22) a specification, (information for a collection of APIs Col 4 ln 22) such as “specification” the specification  (information for a collection of APIs Col 4 ln 22) such as “specification” describing parameters of APIs (API URL, API keys Col 4 ln 22 – 23) and associations that the APIs have with the concepts (Concept detection API 505 detects concepts Col. 12 ln 4 – 5); (concept value API 510 leverages the concepts Col. 4 ln 5 – 6) and (Negation API 515 leverages the input data and augments entities of the concept detection and concept value APIs Col. 12 ln 10 – 11)  of the knowledge base; (repositories Col. 13 ln 63) such as “knowledge base” 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Carrier  whereby   accessing, by the computer system, an intent application programming interface (API) database comprising a specification, the specification describing parameters of APIs and associations that the APIs have with the concepts of the knowledge base; and causing, by the computer system, the at least one API to be executed to accomplish the at least one service request. By doing service APis that perform specific functions ( of an overall service) for various
types of processing ( e.g., concept detection, concept value determination, and negation for Natural Language Processing (NLP), etc.). These types of APIs provide programmable 
interfaces to services for various applications accommodating different types of consumers. Carrier Col. 5 ln 1 – 7
	Savenko teaches determining, (interpreting [0091]) such as “determining” by the computer system, (Fig. 7 API Integration subsystem [0232]) such as “computer system” associated parameters (Fig. 7, (725) API request parameters [0232]) such as “associated parameters”  in the intent API database (API Schema Context database [0292]) corresponding to (Fig. 7, (720) intent to API translation [0410]) such as “corresponding to” at least one of the concepts (meaningful labels [0319]) such as “concepts” of the knowledge base (general intent ontologies [0319]) such as “knowledge base” having been transformed from the CMDB (transformations to the data [0374]) such as “  transformed from the CMDB” such that the associated parameters (Fig. 7, (725) API request parameters [0232]) such as “associated parameters”  in the intent API database (API Schema Context database [0292]) are associated with the intent (Fig. 6, (600) intent [0387]) of the at least one service request,(Fig. 6, (600) intent-based request [0387]) the associated parameters (Fig. 7, (725) API request parameters [0232]) such as “associated parameters”  being for at least one API; (Fig. 7, (730) API endpoint [0410])
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski in view of Carrier to incorporate the teachings of Savenko wherein   determining, by the computer system, associated parameters in the intent API database corresponding to at least one of the concepts of the knowledge base having been transformed from the CMDB such that the associated parameters in the intent API database are associated with the intent of the at least one service request , the associated parameters being for at least one API. By doing so a general ontology for all APIs in some intent may be built based on clustering of previously extracted API ontologies. Savenko [0180]
	Kaufmann teaches the at least one service request (service request Col. 6 ln 6) being from a human user in natural language (phoned in service requests Col. 24 ln 60) and requesting a modification (sourcing parts Col. 25 ln 5 for break/fix service needs Col. 25 ln 11) see Fig. 50  to at least one computer system; (Fig. 50 (56a) HA – Gayle Mann’s office, Hewlett – Packard Color Laser Jet Col. 22 ln 52)  and causing, by the computer system, (Fig. 1, managed print service system Col. 3 ln 21) such as “computer system” the at least one API (web interface Col. 4 ln 65) such as “api” to be executed (serves Col 6 ln 9) to accomplish the modification (sourcing parts Col. 25 ln 5 for break/fix service needs Col. 25 ln 11) see Fig. 50  to the at least one computer system (Fig. 50 (56a) HA – Gayle Mann’s office, Hewlett – Packard Color Laser Jet Col. 22 ln 52)  identified (Fig. 50, (54) ship to address Col. 5 ln 30) in the at least one service request (service request Col. 6 ln 6)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski in view of Carrier,  Savenko to incorporate the teachings of Kaufmann wherein the at least one service request being from a human user in natural language and requesting a modification to at least one computer system; and causing, by the computer system, the at least one API to be executed to accomplish the modification to the at least one computer system identified in the at least one service request. By doing so users
can access the interactive knowledge base to diagnose document output device issues or initiate service requests. These service requests are processed by the system provider's service desk, and status of the service request can be reviewed by the end user at any time via the web interface. Kaufmann Col. 22 ln 4 – 9.
Claims 8 and 15 corresponds to claim 1 and are rejected accordingly

Regarding claim 3 Kowalski in view of Carrier, Savenko and in further view of Kaufman teaches the computer-implemented method of claim 1.
Kowalski as modified further teaches wherein: the knowledge base (Language Elements Dictionary 730 [0037]) such as “knowledge base” has been transformed (The Language Elements Dictionary 730 can be used for both translations to and translations from natural language (i.e., input and output) [0036]) from a configuration management database (CMDB) (CMDB [0036]) into the knowledge base; (Language Elements Dictionary 730 [0037]) such as “knowledge base” and determining (determine [0038]) the intent (intent [0037]) of the at least one service request (natural language query [0031]) such as “service request”, see example in [0038] [0050] by accessing (interaction with [0037]) the knowledge base (Language Elements Dictionary 730 [0037]) such as “knowledge base” comprises generating word tokens from the at least one service request (Fig. 3, (320) tokenize natural language query “NLQ” string [0032]) and using the word tokens to search in the knowledge base (Fig 3, (330) identify key words and map to dictionary [0032]) to determine (determine [0038]) at least one concept (concepts [0019]) see Figs. 8A-8D related to (related to [0022]) the at least one service request (natural language query [0031]) such as “service request”, see example in [0038] [0050]
	Claims 10 and 17 corresponds to claim 3 and are rejected accordingly.

Regarding claim 4 Kowalski in view of Carrier, Savenko and in further view of Kaufman teaches the computer-implemented method of claim 1.
Kowalski as modified further teaches wherein: at least one concept (concepts [0019]) see Figs. 8A-8D related to (related to [0022]) the at least one service request (natural language query [0031]) such as “service request”, see example in [0038] [0050] comprises a concept type, (Fig. 8A, (805) type=’server’, Fig. 8B, (830) type=’APP Server’, (840)Type =”’DBMS’; Fig. 8C (865) type=’APP’ and Fig. 8D (890) type=’Office or Data Center’ [0037]) instance attributes, (Fig. 8B, (835) name=’ABC’; (845) name=’XYZ’; Fig 8C (855) name=’XYZ’; (865) name=’Web Store’, (875) name=’Payroll’ [0037]) and instance relations (Fig. 8A, has_a; is_part_of; Fig. 8B depends_on, hosted_on, Fig. 8C has_impact_on and Fig. 8D is_in  [0037]) as defined as the at least one configuration item (configuration items: software application, name = ‘Help Desk’; [0052]computer system, type = ‘Server’; name = ‘xyz’ [054]) in the knowledge base; (Language Elements Dictionary 730 [0037]) such as “knowledge base” and the computer-implemented method (method [0029]) further comprises determining (determine [0038]) the intent (intent [0037]) of the at least one service request (natural language query [0031]) such as “service request”, see example in [0038] [0050] according to (according to [0031]) the at least one concept (concepts [0019]) see Figs. 8A-8D
	Claims 11 and 18 correspond to claim 4 and are rejected accordingly

Regarding claim 6 Kowalski in view of Carrier, Savenko and in further view of Kaufman teaches the computer-implemented method of claim 1.
Kowalski does not fully disclose wherein determining the associated parameters of the at least one API associated with the intent of the at least one service request based on the intent API database comprises mapping the intent to API parameters to identify) the associated parameters of the at least one API 
Carrier  teaches wherein determining the associated parameters (negated parameters (720)1, (720)2, (720)3 and (720)4 Col. 13 ln 46 – 49) of the at least one API (negation API Col. 13 ln 43) associated with the intent (information for that API Col. 6 ln 51 - 52) such as “intent” of the at least one service request (request 205 Col. 6 ln 40) based on the intent API database (Fig. 1, (22) API Registry Col. 4 ln 21) such as “intent application programming (API) database” comprises mapping (registers Col. 8 ln 27) such as “mapping” the intent (information for that API Col. 6 ln 51 - 52) such as “intent” to API parameters (for each registered API, the API key and corresponding API URL Col. 8 ln 29 - 30) to identify (identify Col. 15 ln 64) the associated parameters (query string parameters Col. 7 ln 37) of the at least one API (dynamically appended to the underlying APIs Col. 7 ln 38)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Carrier wherein determining the associated parameters of the at least one API associated with the intent of the at least one service request based on the intent API database comprises mapping the intent to API parameters to identify) the associated parameters of the at least one API. By doing so the pipeline 5
manager API may accept global and/or API-specific endpoint and query string parameters to be dynamically appended to the URL of the API to provide flexibility. Carrier Col. 11 ln 5 – 8
	Claims 13 and 20 correspond to claim 6 and are rejected accordingly
 
Regarding claim 7 Kowalski in view of Carrier, Savenko and in further view of Kaufman teaches the computer-implemented method of claim 1.
Kowalski does not fully disclose wherein causing the at least one API to be executed to accomplish the at least one service request comprises modifying at least one component selected from the group consisting of software components and hardware components.
Carrier teaches wherein causing (causing Col. 16 ln 45) the at least one API (negation API Col. 13 ln 43) to be executed (execution of the concept detection and negation APIs ( e.g., addition of entities 710 and 715).Col. 13 ln 53 - 54) to accomplish the at least one service request (a request Col. 12 ln 15) comprises modifying at least one component (modify or augment the request object Col. 7 ln 5 – 6) selected from (request object derived from an aggregated response object produced by a prior API of the pipeline Col. 2 ln 44 – 45) the group consisting of software components and hardware components (any combination of any quantity of software and/or hardware modules or units. Col. 4 ln 54 - 55)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski to incorporate the teachings of Carrier wherein causing the at least one API to be executed to accomplish the at least one service request comprises modifying at least one component selected from the group consisting of software components and hardware components. By doing so the request object for an API (e.g., produced from a
response object from a prior API in the pipeline) may be modified (e.g., via serialization module 20). Carrier Col. 7 ln 12 - 14

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vincent J. Kowalski (United States Patent Publication Number 20110295788) hereinafter Kowalski, in view of Carrier et al., (United States Patent Number 9823950) hereinafter Carrier, in view of Savenkov et al., (United States Patent Publication Number 20200192727) hereinafter Savenkov, in view of Kaufman et al., (United States Patent Number 9573807) hereinafter Kaufman and in further view of Li et al., (United States Patent Application Number 20170091629) hereinafter Li
Regarding claim 5 Kowalski in view of Carrier, Savenko and in further view of Kaufman teaches the computer-implemented method of claim 1.
Kowalski as modified does not fully disclose wherein: the intent comprises one of a plurality of recommended intents; weights are applied to the plurality of recommended intents according to appearances of terms from selected concepts associated with the at least one service request; and the intent is selected from the plurality of recommended intents as having a greatest weight.
Li teaches wherein: the intent (the intent [0026]) comprises one of a plurality of recommended intents; (Fig. 4, (402) plurality of intents each candidate intent [0030]) see also each candidate intent such as “recommended intents” [0035] weights are applied to the plurality of recommended intents (the business logic rules may specify weights associated with each intent, such as a weight of 2 associated with the intent of "help finding a job", a weight of 1.8 associated with the intent of "hire a member", a weight of 0.9 associated with the intent of" stay informed", and so on. [0034]) according to appearances of terms (Fig. 3“find”, “job”, “hire”, “build”, “network”, “open”, “anything” keywords [0026]) from selected concepts (Fig. 3, “Find a job”, “Hire someone”, “Build my network” and “Open to anything / other” [0026]) associated with (associated with [0032]) the at least one service request; (requests [0017]) and the intent (determined intent [0035]) is selected (Fig. 4, (404) select one or more of the highest ranked intents [0031]) from the plurality of recommended intents (Fig. 4, (402) plurality of intents each candidate intent [0030]) see also each candidate intent such as “recommended intents”[0035] as having a greatest weight (e.g. the explicit intent and/or inferred intent with the highest intent prioritization score [0035])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kowalski in view of Carrier, Savenko and Kaufman to incorporate the teachings of Li wherein: the intent comprises one of a plurality of recommended intents; weights are applied to the plurality of recommended intents according to appearances of terms from selected concepts associated with the at least one service request; and the intent is selected from the plurality of recommended intents as having a greatest weight. By doing so the intent determination system is configured provide recommended tasks, a progress tracker, recommended products and applications, and other online content to the member that is personalized for the member based on their determined intent. Li [0015]
Claims 12 and 19 correspond to claim 5 and are rejected accordingly

Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.


Conclusion

8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Tashiro et al., (United States Paten Publication Number 20120166485) teaches “Similarly to the discovery function, the tracking function continuously and automatically collects information on the aforementioned configuration items, tracks changes in environment, registers new configuration items discovered anew in the configuration management database 152, and updates configuration items having
been changed [0046]”
	Gupta et al., (United States Patent Publication Number 20090313219) teaches “Fig. 5, depicts the elements of a keyword extractor 502, which includes a ticket parser
504, an incident annotator 506, NE #1 508 and NE #n 510. FIG. 5 also depicts a keyword search engine 512, templates 514, object navigation 516 and a CMBD 518.”
	Druyan et al., (United States Patent Publication Number 20030154118) teaches “an efficient way to manage service requests across multiple XML documents
and present a single logical view of service requests from different backend systems [0016])
9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166